DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 8/9/22, with respect to the rejections of claims 1 and 2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Atkinson (U.S. PG Pub. # 2008/0218947 A1) in view of  CenturyLink (“Safe Connections Installation & Repair Partnership Process” file:///C:/Users/csmith2/Downloads/COVID_SafeConnectionsFlyer_rev041320%20(2).pdf)  as evidenced by Randazzo (“Cox workers won't go in your house to fix internet connections”, 4/17/20, Arizona Republic) as CenturyLink teaches guiding a customer to install equipment from within the customer premises due to Covid-19.
Applicant’s arguments, see remarks, filed 8/9/22, with respect to the rejections of claims 3 and 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Atkinson (U.S. PG Pub. # 2008/0218947 A1) in view of  CenturyLink (“Safe Connections Installation & Repair Partnership Process” file:///C:/Users/csmith2/Downloads/COVID_SafeConnectionsFlyer_rev041320%20(2).pdf)  as evidenced by Randazzo (“Cox workers won't go in your house to fix internet connections”, 4/17/20, Arizona Republic) in view of Dacey et al. (U.S. PG Pub. # 2013/0291363) and further in view of Haase et al. (CN 1977187 A).
Applicant's arguments filed 8/9/22 with respect to claim 6 has been fully considered but is not persuasive. Regarding applicant’s argument, “Claim 6, in contrast, recites steps of installing a fiber optical cable through an expansion anchor which is configured to provide both a conduit for the cable and further to anchor the "wall attachment" which provides a mounting plate for the additional interior equipment to be mounted thereto”, Examiner respectfully asserts that the claim is vague to this statement as the term “with” as used in the claim doesn’t require the anchor to be connected to the wall attachment but merely to be installed at the time of installing the anchor or both the anchor and wall attachment being in proximity to one another.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. PG Pub. # 2008/0218947 A1) in view of  CenturyLink (“Safe Connections Installation & Repair Partnership Process” file:///C:/Users/csmith2/Downloads/COVID_SafeConnectionsFlyer_rev041320%20(2).pdf)  as evidenced by Randazzo (“Cox workers won't go in your house to fix internet connections”, 4/17/20, Arizona Republic). 

In Re claim 1, ‘947 teaches a method for performing installation of an internet connection at the premises of a customer, comprising the steps of: 
(a) providing a premises equipment kit comprising a wall attachment (101), an optical network terminal (110) adapted to connect with the wall attachment;
(d) boring a hole through a wall into the premises at the bore point (par. 0060); 
(e) passing an optical fiber through the hole from the outside of the premises to the inside of the premises by the installation technician (par. 0060); 
(f) passing the optical fiber through an aperture (196) in the wall attachment (fig. 1 as doesn’t recite who is passing the fiber merely that it’s passed);
 (g) securing the wall attachment to the interior side of the wall at (“at” is being interpreted as being near) the entry point (par. 0047); 
(h) operatively connecting the optical fiber with the optical network terminal (par. 0052, ); and 
(i) mechanically attaching the optical network terminal with the wall attachment (par. 0046).

‘947 is silent to:
(a) providing the customer with the customer premises equipment kit comprising the wall attachment, the optical network terminal adapted to connect with the wall attachment; 
(b) the customer selecting on an interior side of an external wall of the premises, an entry point for an optical fiber while the customer remains inside the premises; 
(c) locating a bore point on the exterior side of an external wall of the premises, corresponding to the customer selected entry point, by an installation technician located outside the premises;
the customer performing steps g – i and
(j) the installation technician remaining outside of the premises during the installation.

CenturyLink teaches an installation process for a Covid-19 protocol whereby the technician completes exterior work including drilling a hole into the home with the assistance of the customer. The technician with the assistance of the customer through verbal, text, video call or telephone, assists the customer in completing installation within the home without the technician ever entering the home (pg. 1 of CenturyLink flyer and as evidenced by Randazzo).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ‘947 whereby a customer is provided with the premises equipment kit either by mail or drop off before a technician arrives whereby the 
customer selects on an interior side of an external wall of the premises, an entry point for an optical fiber while the customer remains inside the premises; locating a bore point for drilling a hole on the exterior side of an external wall of the premises, corresponding to the customer selected entry point of which is done by verbal, text, video call or telephone, by the technician located outside the premises and boring a hole through a wall into the premises at the bore point then guide the customer through verbal, text, video call or telephone, as taught by CenturyLink, to:
 secure the wall attachment to the interior side of the wall at the entry point; 
operatively connect the optical fiber with the optical network terminal; 
mechanically attach the optical network terminal with the wall attachment;
all while the technician remains outside of the premises during installation so as to avoid possible exposure to covid-19 from either the customer or technician, as taught by CenturyLink. 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. PG Pub. # 2008/0218947 A1) in view of  CenturyLink (“Safe Connections Installation & Repair Partnership Process” file:///C:/Users/csmith2/Downloads/COVID_SafeConnectionsFlyer_rev041320%20(2).pdf)  as evidenced by Randazzo (“Cox workers won't go in your house to fix internet connections”, 4/17/20, Arizona Republic) and further in view of Dacey et al. (U.S. PG Pub. # 2013/0291363).

In Re claim 2, the previous combination teaches the method of claim 1 but is silent to wherein the step of locating said bore point comprises the steps of: the customer placing a remote detection target at the selected location; and the installation technician detecting the presence of the detection target at the selected location.
‘363 teaches a method wherein the customer places guiding device (10), having a transponder or transmitter for detection through a wall, on the interior surface of the wall at a preferred location whereby the technician detects the location of the guiding device using a locating device (par. 0025).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of locating the bore point as taught by the previous combination to include the customer placing a remote detection target at the selected location; and the installation technician detecting the presence of the detection target at the selected location as taught by ‘363 thereby ensure the exact customer desired location for the boring hole to be drilled thus saving time and avoiding an erroneous drill mark.

In Re claim 5, the previous combination teaches the method of claim 1 but is silent to
the step of securing the wall attachment to the interior side of the wall comprises the step of adhesively securing the wall attachment to the interior side of the wall.

	‘363 teaches using screws and/or adhesive to secure a wall plate (par. 0037).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive, as taught by ‘363, such as tape with adhesive on both sides to secure the wall attachment of the previous combination to the interior side of the wall as this allows for ease in securing the wall attachment to the wall while inserting screws to further secure the wall attachment thus preventing misalignment of the wall attachment by the customer during insertion of the screws. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. PG Pub. # 2008/0218947 A1) in view of  CenturyLink (“Safe Connections Installation & Repair Partnership Process” file:///C:/Users/csmith2/Downloads/COVID_SafeConnectionsFlyer_rev041320%20(2).pdf)  as evidenced by Randazzo (“Cox workers won't go in your house to fix internet connections”, 4/17/20, Arizona Republic) in view of Dacey et al. (U.S. PG Pub. # 2013/0291363) and further in view of Haase et al. (CN 1977187 A).
The previous combination teaches the method of claim 2 and ‘363 teaches the guiding device 10 incorporating a stud finder to for detecting studs (undesired obstacles) in the wall (par. 0026, 
but is silent to wherein the step of the customer placing a remote detection target comprising the step of placing a radar target adjacent the interior to indicate the entry point, and the step of detecting the presence of the detection target comprises radar scanning the exterior wall to locate the radar target; and
instructing the customer to select a different entry point if an obstacle is detected.

‘187 teaches using a radar device (20, pg. 4 of translation) to locate a target (24) whereby a hole can be drilled at an accurate location (pg. 4 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote detection target of the previous combination to be part of a radar scanning unit as taught by ‘187 so as to locate the position of the bore point where the boring hole is to be drilled thereby allowing for rapid, reliable and accurate positioning of the bore hole whereby the incorporated stud finder allows the customer to select a different entry point should a stud be detected, whereby the stud finder instructing the customer to select a different entry point, during an initially selected entry point for the bore hole thus ensuring accurate positioning of the exterior hole to be drilled. 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. PG Pub. # 2008/0218947 A1) in view of  CenturyLink (“Safe Connections Installation & Repair Partnership Process” file:///C:/Users/csmith2/Downloads/COVID_SafeConnectionsFlyer_rev041320%20(2).pdf)  as evidenced by Randazzo (“Cox workers won't go in your house to fix internet connections”, 4/17/20, Arizona Republic) and further in view of Sevrence. (U.S. Patent # 4,324,503).
The previous combination teaches the method of claim 1, but is silent to passing the optical fiber through an expansion anchor adapted to provide a conduit for the fiber; positioning the expansion anchor through the hole; and securing the wall attachment to the interior side of the wall with the expansion anchor.
	
‘503 teaches using and anchoring device (1) with a conduit for cable (6) that attaches to a wall through the use of flexible prongs (21). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the previous combination to include an anchoring device (1) such as that taught by ‘503, whereby the anchoring device is inserted into hole 160 of ‘947 so as to protect and secure the optical fiber 150 at the wall entrance hole 160 and to prevent contaminants from entering the home through the entrance hole 160 as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. 
Examiner notes that the claim language reads “securing the wall attachment….with the expansion anchor” and the word “with” is therefore interpreted as in the presence or addition to and therefore the claim does not require the expansion anchor to have contact with the wall attachment but merely to be installed at the time of installing the wall attachment and/or near the wall attachment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/CHAD H SMITH/            Primary Examiner, Art Unit 2874